Exhibit 10.1

EXECUTION COPY

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is entered into on this 2nd day of
November, 2012, by and between Strategic Hotels & Resorts, Inc., a Maryland
corporation (the “Company”), and Laurence S. Geller (the “Executive”).

WHEREAS, the Executive and Company have entered into an Employment Agreement,
dated August 27, 2009, as amended on September 27, 2012 (the “Employment
Agreement”), pursuant to which the Executive currently serves as the President
and Chief Executive Officer of the Company and a member of its Board of
Directors; and

WHEREAS, the Company and the Executive desire to set forth herein their mutual
agreement with respect to the matters addressed herein, including matters
pertaining to the Executive’s cessation of his employment and positions with the
Company, all upon the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Executive hereby agree as follows:

1. Termination of Employment and Service. Pursuant to the mutual agreement of
the parties, effective as of the date hereof (the “Date of Termination”), the
Executive shall cease to be an employee, officer and director of the Company and
all of its affiliated entities.

2. Payment of Accrued Benefits; Equity Awards.

(a) Accrued Benefits. Not later than 30 calendar days after the Date of
Termination, the Company shall pay to the Executive all amounts, if any, due to
the Executive for earned salary and accrued and unused vacation through the Date
of Termination. The Executive’s rights to receive benefits accrued or payable
under the Company’s employee benefit plans shall be governed by the terms of
such plans, as may be amended from time to time.

(b) Severance Payment. No later than 30 calendar days after the Date of
Termination, the Company shall pay to the Executive a lump sum cash payment in
an aggregate gross amount equal to $1,050,000.

(c) Equity Awards. Solely for purposes of the Executive’s outstanding
performance share agreement and outstanding stock unit awards granted under the
Company’s Second Amended and Restated 2004 Incentive Plan (the “2004 Incentive
Plan”), the Executive’s termination of employment from the Company shall be
deemed a termination without Cause (within the meaning of the underlying award
agreements) and (i) 210,396 performance shares (representing the aggregate
performance shares subject to such outstanding award) shall remain eligible for
vesting based on the Company’s actual performance through December 31, 2014 and
(ii) 250,001 stock units (representing the aggregate stock units subject to such
outstanding awards) shall vest and, in each case, the awards shall be settled to
the extent contemplated by the underlying award agreements and the 2004
Incentive Plan in the event of such a termination. Any distribution of the
Company’s common stock pursuant to the vesting of such outstanding



--------------------------------------------------------------------------------

performance share and stock unit awards shall, consistent with the Executive’s
prior deferral elections, be distributed to the Executive in a series of annual
payments over five years following the vesting of such awards, subject to the
Executive’s continued compliance with the terms of this Agreement.

(d) Value Creation Plan. Notwithstanding the foregoing, solely for purposes of
the Company’s Value Creation Plan, effective August 27, 2009 and amended as of
May 23, 2011 (the “Value Creation Plan”), the Executive’s termination of
employment from the Company shall be deemed a “Termination of Service . . . by
the Employer without Cause” (within the meaning of the Value Creation Plan) and
the Executive’s outstanding units granted under the Value Creation Plan shall
vest and be settled to the extent contemplated by the Value Creation Plan in the
event of such a termination. Any distribution to be made to the Executive in
connection with the Value Creation Plan shall be made consistent with the
Executive’s prior deferral election regarding such plan.

3. Federal and State Withholding. The Company shall deduct from any compensation
payable by the Company to the Executive the amount of all taxes required to be
withheld under applicable law with respect to such payments.

4. Return of Company Property; Storage and Return of Executive Property; Company
Hotels.

(a) Promptly following the Date of Termination (but in no event later than ten
business days following such date), the Executive shall return to the Company,
at the Executive’s cost, all property of the Company and its affiliates in the
Executive’s possession or under the Executive’s control, including but not
limited to artwork and furniture; provided that the Executive may retain any
computing and communications equipment in his possession that belongs to the
Company if the Executive cooperates with the Company to ensure that the Company
shall have access to such computing and communications equipment to remove from
such equipment all software, files and other information pertaining to the
Executive’s employment by the Company.

(b) Until December 31, 2012, the Executive shall have the right to continue to
store at the Chicago Fairmont the car, artwork and limited additional personal
property belonging to the Executive that is on the premises of the Chicago
Fairmont on the Date of Termination.

(c) The Company and the Executive shall cooperate so that all personal property
of the Executive that is, as of the Date of Termination, located at the offices
of the Company, shall, prior to December 31, 2012, be removed from such offices
and, at the Company’s cost, be returned to the Executive.

(d) For a period of twelve months from the Date of Termination, the Executive
shall be entitled to reasonable usage of the Company’s hotels for himself,
subject to availability and such other reasonable restrictions as may be imposed
by the Company, at the rate then applicable for Company employees; provided that
all such usage shall be arranged through reservations made in advance through
the Company’s Office of the Chief Executive.

 

2



--------------------------------------------------------------------------------

5. Release of Claims.

(a) Release by the Executive. The Executive, on behalf of himself and anyone
claiming through him, including, but not limited to, his past, present and
future spouses, family members, relatives, agents, attorneys, representatives,
heirs, executors and administrators, and the predecessors, successors and
assigns of each of them, hereby waives and releases the Company and each of its
past and present divisions, subsidiaries, other affiliates, other related
entities (whether or not such entities are wholly owned) and each of the past
and present owners, trustees, fiduciaries, officers, directors, partners,
employees, agents, attorneys and representatives thereof, and each of the
predecessors, successors and assigns of each of them (hereinafter jointly
referred to as the “Company Released Parties”), with respect to any and all
known and unknown claims which the Executive now has, or has ever had, against
any of the Company Released Parties for or related in any way to anything
occurring from the beginning of time up to and including the date on which he
signs this Agreement, including, without limiting the generality of the
foregoing: (a) any and all claims which in any way result from, arise out of, or
relate to, the Executive’s employment by any of the Company Released Parties or
the termination of such employment, including, but not limited to, any and all
claims for severance or termination payments under any agreement between the
Executive and any of the Company Released Parties or any program or arrangement
of any of the Company Released Parties; (b) any and all claims that could have
been asserted by the Executive or on his behalf against any of the Company
Released Parties in any federal, state or local court, commission, department or
agency; and (c) any and all claims that could have been asserted by the
Executive or on his behalf against any of the Company Released Parties under any
fair employment, contract or tort law, or any other federal, state or local law,
regulation, ordinance, common law or other source of law (in each case, as in
effect or amended from time to time), including, without limitation, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1871, the Civil Rights
Act of 1991, the Lilly Ledbetter Fair Pay Act of 2009, the Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act, the
Rehabilitation Act, the Family and Medical Leave Act, the Genetic Information
Nondiscrimination Act, the Fair Credit Reporting Act, or under any compensation,
bonus, severance, retirement or other benefit plan; provided, however, that
nothing contained in this Section 5 shall apply to, or release the Company from
(i) any obligation contained in this Agreement, (ii) any obligation which the
Company may have (if any) to provide benefits to the Executive under any plans
or programs of the Company which continue to be applicable to the Executive,
except as otherwise expressly provided in this Agreement, (iii) any obligation
which the Company may have (if any) to indemnify the Executive pursuant to its
articles of incorporation, by-laws, or other governing documents, (iv) any
obligation which the Company may have (if any) to provide coverage to the
Executive pursuant to its director and officer insurance policy with respect to
actions or omissions of the Executive during his service as a director or
officer of the Company, or (v) any claim that cannot be waived or released by
law, such as unemployment or workers compensation claims. The Executive
expressly represents and warrants that he has not filed or had filed on his
behalf any claim against any of the Company Released Parties, and has not
transferred or assigned any rights or causes of action that he might have
against any of the Company Released Parties.

The Executive represents and agrees that he has read and understands the terms
and effect of this Agreement and that he has received a reasonable and
sufficient period of time to review and consult with his own legal counsel
concerning the provisions of this Agreement.

 

3



--------------------------------------------------------------------------------

(b) Release by the Company. The Company, on behalf of itself and anyone claiming
through it (the “Company Releasing Parties”), hereby agrees not to sue the
Executive based upon the facts that are known on the date of this Agreement by
any director of the Company (not including the Executive) as of the date of this
Agreement (the “Known Facts”), and agrees to release and discharge, fully,
finally and forever, the Executive from any and all claims, causes of action,
lawsuits, liabilities, debts, accounts, covenants, contracts, controversies,
agreements, promises, sums of money, damages, judgments and demands of any
nature whatsoever, in law or in equity, asserted or not asserted, foreseen or
unforeseen, which the Company Releasing Parties ever had or may presently have
against the Executive arising from the beginning of time up to and including the
date of this Agreement, including, without limitation, all matters in any way
related to the Executive’s employment by the Company or his service as an
officer or director of the Company or the terms and conditions thereof, but only
to the extent such claims, causes of actions, lawsuits, liabilities, debts,
accounts, covenants, contracts, controversies, agreements, promises, sums of
money, damages, judgments and demands are based upon Known Facts; provided,
however, that nothing contained in this Section 5(b) shall apply to, or release
the Executive from, any obligation or commitment of the Executive contained in
this Agreement.

6. Authority; No Other Payments or Benefits. The Executive expressly represents
and warrants that the Executive is the sole owner of the actual and alleged
claims, demands, rights, causes of action and other matters that are released
herein; that the same have not been transferred or assigned or caused to be
transferred or assigned to any other person, firm, corporation or other legal
entity; and that the Executive has the full right and power to grant, execute
and deliver the general release, undertakings and agreements contained herein.
Except as expressly provided in this Agreement, the Executive acknowledges and
agrees that he is not entitled to and will not receive any other compensation,
payments, benefits, or recovery of any kind from any of the Company Released
Parties, including without limitation any bonus, severance, equity or other
payments or any amounts under the Employment Agreement or otherwise, including,
without limitation, the reimbursement of legal fees for any matter whatsoever.
In the event of any further proceedings whatsoever based upon any matter
released herein, the Executive hereby waives, and agrees that the Executive
shall not have and the Company Released Parties shall not be liable for, any
further monetary or other recovery of any kind arising out of or related to any
such matter, including without limitation any costs, expenses and attorneys’
fees incurred by or on behalf of the Executive.

7. Non-Admissions. Nothing in this Agreement is intended to or shall be
construed as an admission by the Company or any of the other Company Released
Parties that any of them violated any law, interfered with any right, breached
any obligation or otherwise engaged in any improper or illegal conduct. The
Company and the other Company Released Parties expressly deny any such illegal
or wrongful conduct.

8. Nonsolicitation.

(a) The Executive agrees, on the Executive’s own behalf or on behalf of, through
or in association with any other person or entity, that for a period of twelve
(12) months following the Date of Termination, the Executive shall not in any
manner (whether as sole proprietor, owner, principal, agent, independent
contractor, partner, employee, consultant or

 

4



--------------------------------------------------------------------------------

otherwise on behalf of, through or in association with any other person or
entity), directly or indirectly (without prior written consent of the Company)
employ or solicit for employment for himself or any other business entity any
individual (other than a current or former executive assistant (secretary) of
the Executive), who is an employee, officer, agent or representative of the
Company or any of its affiliates (or any successor corporation into which the
Company may be merged or consolidated) at the time of such solicitation or
employment.

9. Confidential Information and Non-Disparagement. The Executive agrees that:

(a) Except as may be required by the lawful order of a court or agency of
competent jurisdiction, or except to the extent that the Executive has express
authorization from the Company, the Executive agrees to keep secret and
confidential indefinitely all non-public information (including, without
limitation, financial information of the Company and its affiliates (including,
without limitation, financial projections and valuations of the Company)
concerning the Company and its affiliates which was acquired by or disclosed to
the Executive during the course of his employment with or negotiations for
employment with the Company, and not to disclose the same, either directly or
indirectly, to any other person, firm, or business entity (whether or not such
person, firm, or business entity is subject to an agreement regarding the
confidentiality of such information), or to use it in any way.

(b) To the extent that any court or agency seeks to have the Executive disclose
confidential information, he shall promptly inform the Company, and he shall
take such reasonable steps to prevent disclosure of confidential information
until the Company has been informed of such requested disclosure, and the
Company has an opportunity to respond to such court or agency. To the extent
that the Executive obtains information on behalf of the Company or any of its
affiliates that may be subject to attorney-client privilege as to the Company’s
attorneys, the Executive shall take reasonable steps to maintain the
confidentiality of such information and to preserve such privilege.

(c) Nothing in the foregoing provisions of this Section 9 shall be construed so
as to prevent the Executive from using, in connection with his employment for
himself or an employer other than the Company or any of its affiliates,
knowledge which is generally known (other than by reason of a violation of this
Section 9) to persons of his experience in other companies in the same industry.

(d) The Executive agrees, on the Executive’s own behalf or on behalf of, through
or in association with any other person or entity, following the Date of
Termination, the Executive shall not in any manner, directly or indirectly, make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage the Company or any of its affiliates or the respective
officers, directors, employees, advisors, businesses or reputations of the
Company or any of its affiliates. The Company agrees that, following the Date of
Termination, the Company (including, but not limited to any executives,
officers, directors or employees of the Company) will not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may directly or indirectly,
disparage Executive or his business or reputation. Notwithstanding the
foregoing, nothing in this Agreement shall preclude either Executive or the
Company from making truthful statements or disclosures that are required by
applicable law, regulation, or legal process, or from giving truthful testimony
or evidence to a governmental entity.

 

5



--------------------------------------------------------------------------------

10. Standstill; Corporate Opportunities.

(a) The Executive agrees, on the Executive’s own behalf or on behalf of, through
or in association with any other person or entity, that for a period of eighteen
(18) months following the Date of Termination, the Executive shall not, in any
manner, directly or indirectly, take any of the following actions: (a) acquire,
agree or seek to acquire or make any proposal or offer to acquire, or announce
any intention to acquire, any securities, including any debt securities
(“Securities”) of the Company, or beneficial ownership thereof, or any
Securities convertible or exchangeable into or exercisable for any Securities of
the Company, or beneficial ownership thereof (other than Securities issued
pursuant to a stock split, stock dividend or similar corporate action initiated
by the Company with respect to any Securities beneficially owned by the
Executive on the date of this Agreement), (b) acquire, agree or seek to acquire
or make any proposal or offer to acquire, or announce any intention to acquire,
any property, asset or business of the Company or any of its affiliates,
including any hotels or other real property, (c) acquire, agree or seek to
acquire or make any proposal or offer to acquire, or announce any intention to
acquire, any ownership interest in any joint venture in which the Company or any
of its affiliates is a party or any ownership interest in any partner of the
Company or any of its affiliates in such a joint venture, (d) propose to any
person, or effect or seek to effect, whether alone or in concert with others,
any tender or exchange offer, merger, consolidation, acquisition, scheme,
business combination, recapitalization, restructuring, liquidation, dissolution
or other extraordinary transaction with respect to the Company, (e) make, or in
any way participate in any “solicitation” of “proxies” (as such terms are used
in the proxy rules of the Securities and Exchange Commission but without regard
to the exclusion set forth in Rule 14a-1(l)(2)(iv)) to vote in favor of any
proposal for which such solicitation is being made (other than any proposal
supported by the Company’s Board of Directors), or seek to advise or influence
any person with respect to the voting of, any voting securities of the Company
for any purpose, (f) form, join, encourage, influence, advise or in any way
participate in a “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934) with respect to any voting securities of the
Company or otherwise in any manner agree, attempt, seek or propose to deposit
any voting securities of the Company or any securities convertible or
exchangeable into or exercisable for any such securities in any voting trust or
similar arrangement, (g) otherwise act, alone or in concert with others, to seek
to control, advise, change or influence the management, Board of Directors,
governing instruments, policies or affairs of the Company, (h) disclose any
intention, plan or arrangement inconsistent with the foregoing or (i) encourage,
advise, assist or facilitate the taking of any actions by any other person in
connection with any of the foregoing. The Executive further agrees that, if at
any time during such period, the Executive is approached, directly or
indirectly, by any third party concerning the Executive’s participation in any
of the above-mentioned matters, the Executive shall promptly inform the Company
of the nature of any such matters and the parties involved.

(b) In addition to, and not in limitation of, any duties that the Executive may
already owe to the Company by virtue of his prior service as a director or
officer of the Company, the Executive, on the Executive’s own behalf or on
behalf of, through or in association with any other person or entity, agrees
that he shall not directly or indirectly, for

 

6



--------------------------------------------------------------------------------

himself or on behalf of any other person, participate in, invest in, purchase,
or otherwise pursue in any manner any business opportunity that the Company is
currently pursuing or has pursued during the last twelve (12) months or that the
Executive has otherwise been made aware of as a result of his service as a
director or officer of the Company.

11. Cooperation with the Company. The Executive agrees to cooperate fully with
the Company and its counsel with respect to any litigation, investigation,
government proceedings or general claims which relate to matters with which
Executive was involved during the term of employment or service with the
Company, subject to reimbursement of reasonable out-of-pocket travel costs and
expenses. Such cooperation may include appearing from time to time at the
offices of the Company or the Company’s counsel, or telephonically, for
conferences and interviews and providing truthful testimony in depositions,
court proceedings and administrative hearings as necessary for the Company to
lawfully defend or prosecute claims, and in general providing the Company and
its counsel with the full benefit of the Executive’s knowledge with respect to
any such matter. The Executive agrees to render such cooperation in a timely
fashion and at such times as may be mutually agreeable to the parties concerned.

12. Equitable Relief; Recoupment. The Executive agrees and acknowledges that
remedies at law for any breach of his obligations under this Agreement are
inadequate and that in addition thereto the Company and its affiliates shall be
entitled to seek equitable relief, including injunction and specific
performance, in the event of any such actual or threatened breach. The Executive
further agrees and acknowledges that in the event the Executive breaches any of
his obligations set forth in this Agreement (i) any performance shares or stock
units that vest pursuant to Section 2(c) of this Agreement and that have not
been distributed to the Executive at the time of any breach shall be immediately
forfeited by the Executive and the Executive shall have no further rights with
respect to such stock units and (ii) within ten (10) business days following the
written demand by the Company for repayment, the Executive shall repay to the
Company any severance payments made to the Executive pursuant to Section 2(b) of
this Agreement. The Executive acknowledges that the covenants set forth in this
Agreement are an essential element of this Agreement and that, but for the
agreement of the Executive to comply with these covenants, the Company would not
have entered into this Agreement. The Executive acknowledges that covenants
contained in this Agreement each constitutes an independent covenant and shall
not be affected by performance or nonperformance of any other provision of this
Agreement by the Company.

13. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other parties
hereto (or such other address for such parties as shall be specified by notice
given pursuant to this Section) or (b) sent by facsimile to the following
facsimile number of the other parties hereto (or such other facsimile number for
such parties as shall be specified by notice given pursuant to this Section),
with the confirmatory copy delivered by overnight courier to the address of such
parties pursuant to this Section 13:

If to the Company, to:

Strategic Hotels & Resorts, Inc.

200 West Madison Street, Suite 1700

 

7



--------------------------------------------------------------------------------

Chicago, IL 60606-3415

Attn: Chairman of the Board of Directors

Facsimile: 312-658-5799

With a copy to:

Sidley Austin LLP

One South Dearborn Street

Chicago, IL 60603

Attn: John Kelsh

Facsimile: 312-853-7036

If to the Executive, to:

Laurence S. Geller

At the most recent address on file with the Company

14. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

15. Entire Agreement. This Agreement shall constitute the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements (including, without
limitation, the Employment Agreement) or representations by or between the
parties, written or oral, which may have related in any manner to the subject
matter hereof. The Executive acknowledges that the Company has not made any
representations regarding the tax consequences of payments under this Agreement
and that Executive has had the opportunity to consult Executive’s tax advisor,
if any.

16. Successors and Assigns. This Agreement shall be enforceable by the Executive
and the Executive’s heirs, executors, administrators and legal representatives,
and by the Company and its successors and assigns. This Agreement may be
assigned or transferred by the Company to, and shall be binding upon and inure
to the benefit of, any parent or other affiliate of the Company or any person
which at any time, whether by merger, purchase, or otherwise, acquires all or
substantially all of the assets, stock or business of the Company or of any
division thereof. The Executive may not assign this Agreement and any such
assignment shall be null and void.

17. Governing Law; Consent to Exclusive Jurisdiction and Venue. This Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Delaware without regard to principles of choice or conflict
of laws. The parties hereby irrevocably consent to, and agree not to object or
assert any defense or challenge to, the

 

8



--------------------------------------------------------------------------------

jurisdiction and venue of the state and federal courts located in Chicago,
Illinois, and agree that any claim which may be brought arising out of or
relating to this Agreement or any actual or threatened breach thereof shall be
brought exclusively in any such Chicago, Illinois court.

18. Amendment and Waiver; Headings. The provisions of this Agreement may be
amended or waived only by the written agreement of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement. The Section headings used herein are for
convenience of reference only and are not to be considered in construction of
the provisions of this Agreement.

19. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to the Executive pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4). In the
event the terms of this Agreement would subject the Executive to taxes or
penalties under Section 409A of the Code (“409A Penalties”), the Company and the
Executive shall cooperate diligently to amend the terms of the Agreement to
avoid such 409A Penalties, to the extent possible; provided that in no event
shall the Company be responsible for any 409A Penalties that arise in connection
with any amounts payable under this Agreement.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

STRATEGIC HOTELS & RESORTS, INC. By:  

/s/ Raymond L. Gellein

Name:   Raymond L. Gellein Its:   Chairman

/s/ Laurence S. Geller

LAURENCE S. GELLER

 

10